DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 5/3/21 is acknowledged.
Claims 19-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the liver outlet branch" and “the portal vein branch” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites a dialysis machine for removing toxins and urea from the ascites, however claim 15 from which it depends recites ascites in the alternative. Therefore since claim 15 can be interpreted to recite only bile which renders claim 17 improperly dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by HASSANEIN (US 2015/0342177) as supplied by applicant on an IDS.
With respect to claim 1, HASSANEIN discloses an ex vivo organ care system comprising a pump providing a fluid flow through a hepatic artery branch (1st branch line) and a portal vein branch (2nd branch line); the hepatic artery branch connected to a gas exchanger (first gas exchanger); the portal vein branch having a flow clamp (valve); an organ chamber (liver chamber assembly); a cannula in the vena cava so that flow from the vena cava is directed to a measurement drain (liver outlet line attached to vena cava); a reservoir connected to the drain and upstream of the pump (0274-276, 0257; Fig 17). 
With respect to claim 2, it is noted that the term “third” does not imply the presence of two further gas exchangers. HASSANEIN discloses the gas exchanger downstream of the pump and the fluid flow being split into two lines downstream of the gas exchanger in which the first and second lines are connected to the hepatic artery and portal vein respectively as discussed above (Fig 17). 
With respect to claim 3, HASSANEIN discloses interfaces that can be cannulated to the tissue of the hepatic artery, portal vein and vena cava to connect to the fluid lines (0331-332, Fig 17). 
With respect to claim 4, HASSANEIN discloses the system includes sensors for measuring the flows of the hepatic artery line (1st branch line), portal vein line (2nd branch line) and/or vena cava (0007, 0190, 0236).
With respect to claim 5, HASSANEIN discloses the system can include a control system that is connected to one or more sensors and uses information obtained from the sensors to monitor and control the various components in the system, including the pumping (controlling perfusion loops assembly) (0187-190, 0234-238). 
With respect to claim 7, HASSANEIN discloses the flow clamp functions by compressing the tube carrying the perfusion fluid (proportional pinch valve) (0347-348, Fig 25A-B). 
With respect to claim 8, HASSANEIN discloses the reservoir is mounted below the organ chamber (close to a liver outlet) (0279, Fig 17), and that the modules of the system can be constructed of a material that id durable yet light weight such as various plastic, polymer, and metal materials (hard shell) (0118). 
With respect to claim 9, It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The limitation “a height of the at least one reservoir… is controlled by a linear motor” does not positively recite any structural components that further limit the device. Instead this limitation merely describes how a height can be adjusted. 
With respect to claim 10, HASSANEIN discloses the control system controls the pressure in the vena cava (0236-7) and a valve that can be used to control the flow of fluid (0316, 0321). 
With respect to claim 11, HASSANEIN discloses at least one port for fluid sampling (fluid retrieval for analysis) (0315) and ports for infusion from a solution pump (0321) which can include medications (0396).
With respect to claim 12, HASSANEIN discloses a filter (dialysis machine) to remove particles in the perfusion fluid (toxins and desired substances) (0279).
With respect to claim 14, It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115. Further, it has been held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The limitation “flow throttling … is accomplished over one or multiple stages” does not positively recite any structural components that further limit the device. 
With respect to claim 15-16, HASSANEIN discloses a bile bag which can allow the bile color to be visually monitored (monitoring device for bile, optical parameters of bile) (0355). 
With respect to claim 17, HASSANEIN discloses a filter (dialysis machine) to remove particles in the fluid (toxins and desired substances) (0279)
With respect to claim 18, HASSANEIN discloses the system can warm the blood to a normothermic temperature (0096). It is noted that neither the manner of operating a disclosed device does not further limit an apparatus claim. Said limitations do not differentiate apparatus .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASSANEIN (US 2015/0342177).
With respect to claim 6, HASSANEIN does not explicitly disclose the second branch comprises at least one second gas exchanger. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a second gas exchanger, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  MPEP 2144.04. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASSANEIN (US 2015/0342177) in view of FREED (US 2017/0339945) both as supplied by applicant on an IDS. 
With respect to claim 13, HASSANEIN does not explicitly disclose a bypass line on the first branch line. However, FREED discloses an apparatus and method for organ perfusion comprising a first section of fluid subsystem (first branch line) that has a gas exchanger connected to a Y-connector, in which one branch of the Y-connector connects to a purge line, also referred to as a bypass line that connects to the reservoir past the organ perfusion chamber (0067-68). At the time the invention was filed it would have been obvious to one of ordinary skill in the art to modify the perfusion loop of HASSANEIN to include the bypass line as taught by FREED because it allows for removing unwanted air bubbles from the perfusate stream before the perfusate is supplied to the organ (0068). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-3, 5, 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8, 11 of copending Application No. 16/962531 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 for references that are also related to organ perfusion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799